DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is in response to papers filed 10 MAY 2022.
Priority
Applicant’s claim for the benefit of a prior-filed application PCT/US2017/33815 filed 22 May 2017 under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant’s claim for the benefit of prior-filed provisional applications 62/421,665 filed on 14 November 2016 and 62/339,182, filed on 20 May 2016 under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.   
Amendments
Applicant’s amendments filed on 10 MAY 2022 are acknowledged. Applicant has cancelled claims 199-214 and 217-220, amended claim 215, and added new claims 221-237.
Claim Status
Claims 1-214 and 217-220 are cancelled. Claims 221-237 are new. Claims 215-216 and 221-237 are pending. Claim 215 is amended. Claims 215-216, directed to an invention that is independent or distinct from the invention originally claimed, are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.  Claims 221-237 are under examination.
Objection to the Specification
The listing of references in the specification (filed 4 March 2021; pp. 2, 3, 13-15, 32, 37-43, etc.) is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
MORIN–ELLISON–Pohlers–Russo–Rabbani–Rayssac
Claims 221-227, 229-230, and 236 are rejected under 35 U.S.C. 103 as being unpatentable over MORIN (WO2016065326A2; publ. 28 April 2016; cited in prior action), ELLISON (US20140213512A1; publ. 31 July 2014; cited in IDS: 19 November 2018 and prior action), Pohlers (Pohlers D, et al. Biochimica et Biophysica Acta (BBA)-Molecular Basis of Disease. 2009 Aug 1;1792(8):746-56), Russo (Russo LM, et al. Diabetes. 2007 Feb 1;56(2):380-8), Rabbani (Rabbani ZN, et al. Journal of Radiation Oncology Biology Physics; 2003 Oct 1; 57(2):563-72; cited in prior action), and Rayssac (Rayssac A, et al. Molecular Therapy. 2009 Dec 1;17(12):2010-9; cited in prior action).
MORIN explicitly teaches that therapeutic administration of FGF21 may treat multiple disorders including obesity and/or diabetes [14-15], diseases associated with fibrosis in multiple organs/tissues [16-18] and [24-26], kidney disease including diabetic kidney disease (such as diabetic nephropathy) [24], [26], and heart failure or cardiac fibrosis [23],[26]. MORIN provides a method of treating a disease associated with fibrosis comprising administering to a patient in need thereof an effective amount of a modified FGF21 polypeptide or a composition comprising a modified FGF21 polypeptide, wherein said disease associated with fibrosis is selected from NASH, liver fibrosis, diabetic kidney disease, chronic kidney disease, renal fibrosis, lung fibrosis, cardiac fibrosis, heart failure, and metabolic heart failure ([26], [262]). MORIN not only explicitly teaches that FGF21 polypeptides may be used to treat mammals suffering from non-insulin dependent diabetes mellitus (Type 2), insulin dependent diabetes (Type 1), obesity, chronic diabetic kidney disease, and heart failure but also for treating inadequate glucose clearance, hyperglycemia, hyperinsulinemia, and any other disease or condition that may be mediated by FGF21 [565] (emphasis added). Thus, one of ordinary skill in the art would recognize the common sense implications that administration of FGF21 would be expected to treat multiple disorders diabetes, obesity, heart failure, and kidney disease leading to renal failure. Notably, such disorders could be experienced by single subjects (for example, a subject experiencing diabetes, or diabetic kidney disease (nephropathy), or heart failure, or fibrosis. Or combinations of such disorders could be present in a single subject suffering multiple disorders. It logically follows that if a single subject is suffering from multiple disorders identified as treatable with FGF21 administration then administration of a therapeutically effective amount of FGF21 would reasonably be expected to treat all the FGF21-treatable disorders. 
MORIN also teaches an isolated nucleic acid encoding a modified FGF21 polypeptide and an expression vector comprising an isolated nucleic acid encoding a modified FGF21 polypeptide ([257] and claim 36). MORIN also teaches that an FGF21 expression vector may be a virus, i.e. a viral vector [342], and ELLISON (US20140213512A1), also directed to treating metabolic disorders with FGF21, teaches FGF21 administration via viral vectors in applied gene therapies and embodiments comprising AAV vectors encoding FGF21 (see ELLISON [0083] and claims 1-2, 4-5, 15-17, 19-20, and 28).
Finally, MORIN explicitly teaches administration of FGF21 in combination with another agent for treating a disease associated with fibrosis ([260], [278], [279]), and/or for treating diabetes, obesity, and impaired glucose metabolism wherein the list of therapeutic substances for co-administration with FGF21 for treating these disorders includes art-recognized suppressors or inhibitors of TGFβ signaling, including dipeptidyl peptidase IV inhibitors (DPP4 inhibitors) [0565],[0570]; see Lenski M, Kazakov A, Marx N, Böhm M, Laufs U. Effects of DPP-4 inhibition on cardiac metabolism and function in mice. Journal of molecular and cellular cardiology. 2011 Dec 1;51(6):906-18; Prior Art Made of Record). MORIN also teaches that the method for treating a disease may further comprise administration of at least one other active agent to said patient, wherein said additional active agent may be contained in the same composition as the FGF21 polypeptide or may be administrated separately, including embodiments where the additional active agent is an anti-diabetes agent, cholesterol controlling agent, anti-inflammatory agent, anti-obesity agent, an antihypertensive agent, or an anti-fibrosis agent. ([260-262], [278], [279]). Thus, MORIN and ELLISON teach viral vectors for expression of an FGF21 protein and administration of FGF21 and/or expression vectors encoding FGF21 for therapeutic applications (including treatment of diabetes, obesity, heart failure and chronic diabetic kidney disease; citations above). And MORIN specifically teaches administration of FGF21 in combination with known TGFβ inhibitors or in combination with anti-diabetes, anti-obesity, and anti-fibrotic agents (citations above).   
Thus, before the EFD of the application, MORIN renders obvious to one of ordinary skill in the art that multiple other agents, specifically including: TGFβ inhibitors (such as dipeptidyl peptidase IV inhibitors (DPP4 inhibitors)) could be administered in combination with FGF21 for the treatment of FGF21 responsive disorders.  Additionally, before the EFD of the application, MORIN and ELLISON render obvious to one of ordinary skill in the art, a method of treating a subject having obesity, diabetes, or heart failure, comprising administering to the subject a first viral vector comprising a first nucleic acid sequence encoding a TGFβ inhibitor and a second viral vector comprising a second nucleic acid sequence encoding an FGF21 protein, wherein the first and/or second nucleic acid sequence is operably linked to a regulatory sequence for expression of the TGFβ inhibitor and FGF21 protein (see ELLISON and MORIN ), and wherein the method is capable of treating obesity, diabetes, heart failure, and/or chronic kidney disease in a subject.
MORIN and ELLISON do not teach a TGFβ inhibitor that is a sTGFβR2. MORIN and ELLISON do not teach coexpression of two genes from a single viral vector.
Pohlers is directed to the nexus of TGFβ and fibrosis in different organs (Title). Pohlers discloses that TGFβ is associated with multiple, various disorders including diabetic nephropathy (kidney disfunction associated with diabetes) and myocarditis, characterized by heart failure. See figure (below) from Pohlers (p. 747). Pohlers also teaches that there are different art-recognized ways to inhibit TGF-β signaling including: administration of neutralizing antibodies, application of soluble receptors, usage of antisense nucleotides, and chemically synthesized inhibitors of the receptor serine/threonine kinases (p. 751¶9). 

 
    PNG
    media_image1.png
    453
    622
    media_image1.png
    Greyscale

Russo taught, before the EFD of the application, that sTGFβR2 was an art-recognized inhibitor of TGFβ and significant in methods for therapeutic treatment of diabetes. And Rabbani disclosed a therapeutic composition comprising a recombinant adenovirus vector encoding a soluble TGFβR2 (sTGFβR2) fusion protein operably linked to a regulatory element/promoter, and demonstrated that AAV expressed sTGFβR2-Fc–mediated reduction of active TGFβ1. Thus, Rabbani demonstrated a reduction to practice wherein a viral vectored sTGFβR2-Fc was biologically active and provided consequent amelioration of TGFβ-mediated disease in a subject.
Based on the general disclosure of Pohlers, one of ordinary skill in the art would recognize common sense implications that inhibition of TGFβ signaling by administration of a TGFβ inhibitor, such as a soluble TGFβ receptor, could have therapeutic effects on multiple disorders. Notably, such disorders could be experienced by single subjects (for example, a subject experiencing diabetes, or diabetic nephropathy (kidney disease), or heart failure due to myocarditis, or fibrosis associated with arthritis or GvHD or intestinal inflammation or cardiac hypertrophy) as rendered obvious by Russo. Or combinations of such disorders could be present in a single subject suffering multiple disorders. It logically follows that if a single subject is suffering from multiple disorders associated with increased TGFβ signaling then administration of a therapeutically effective amount of TGFβ inhibitor such as sTGFβR2 would reasonably be expected to treat some, most, or all disorders dependent upon increased TGFβ signaling. This is explicitly taught, rendered obvious, and/or suggested by Pohlers and reduced to practice by Russo and Rabbani, and therefore a practitioner would reasonably expect similar results in treating other TGFβ-signaling associated diseases with therapeutic amounts of viral-vectored sTGFβR2.
Neither Pohlers, Russo, nor Rabbani taught coexpression of two genes from a single viral vector.
In regard to co-administration of two genes (such as sTGFβR2 and FGF21) delivered either via two independent vectors or via a single vector, Rayssac teaches monocistronic and bicistronic vectors expressing therapeutic genes of interest as depicted in Figure 1a (provided below). 

    PNG
    media_image2.png
    485
    681
    media_image2.png
    Greyscale

Rayssac also teaches that vector-mediated gene therapy permits the sustained production and results in prolonged exposure to the therapeutic molecules in comparison to administration of the therapeutic proteins themselves (p. 2010 “Introduction” ¶2, and ¶2 p. 2016). Rayssac also teaches that proteins co-expressed from such vectors function cooperatively in biologically relevant activities (p. 2012 ¶3 and following) and suggests that such vectors may be used to co-express more than two genes to further enhance or improve therapeutic outcomes (p. 2017 ¶2). Finally, Rayssac discloses the use of AAV-IRES vectors as known in the art (p. 2016 ¶3; citing work of in internal reference).
Thus, the combined teachings of MORIN, ELLISON, Pohlers, Russo, and Rayssac would have rendered obvious to one of ordinary skill in the art before the EFD of the application a method of treating a subject having obesity, diabetes, heart failure, or renal failure, comprising: administering to the subject a viral vector comprising a first nucleic acid sequence encoding an sTGFβR2 protein and a second nucleic acid sequence encoding an FGF21 protein; or administering to the subject a first viral vector comprising a first nucleic acid sequence encoding an sTGFβR2 protein and a second viral vector comprising a second nucleic acid sequence encoding an FGF21 protein, wherein the first and/or second nucleic acid sequence is operably linked to a regulatory sequence for expression of the sTGFβR2 and FGF21 proteins, and wherein the method is capable of treating obesity, diabetes, heart failure, and renal failure in a subject. A practitioner would have a reasonable expectation of success because MORIN, ELLISON, and Russo taught delivery of the therapeutic substances via viral vector expression vectors for treatment of and because MORIN taught combination of FGF21 treatment with known TGFβ inhibitors and Russo taught that sTGFβR2 (a TGFβ inhibitor) had therapeutic effects in treating diabetes. A practitioner would have a reasonable expectation of success in substituting Russo’s sTGFβR2 for a TGFβ inhibitor taught by MORIN in combination with FGF21 for treatment of disorders such as because Pohlers and MORIN teach treatment of such diseases with either FGF21 or FGF21 in combination with TGFβ inhibitors or with TGFβ soluble receptors. Thus the invention of claim 221 would have been obvious to one of ordinary skill in the art before the EFD of the application in view of the teachings of MORIN, ELLISON, Pohlers, Russo, and Rayssac.
In regard to the limitations of claims 222-227, ELLISON taught gene delivery vectors comprising gene expression regulatory sequence(s) comprising constitutive, inducible, and/or tissue- (liver-) specific promoters including CMV, CAG, and Ef1a promoters and 3’ UTRs comprising poly A sequences [0079]. Rabbani’s viral vector AdexTR-II-Fc comprised a regulatory sequence (i.e. a constitutive CMV promoter) operably linked to the sTGFβR2-Fc gene construct for expression of the sTGFβR2-Fc protein and an SV40 polyadenylation element in the 3’UTR linked to the first nucleic acid (i.e. sTGFβR2) for RNA stability and expression in mammalian cells (p. 565 ¶8; see also, Kumar R, et al. 2015; and pAdtrack-CMV map which comprises a truncated SV40 late polyA of 122nts as compared to the published SV40 late poly A sequence provided in GenBank accession # MQ142593.1, 198nts; 100% match over the 122nts of pAdTrack-CMV, sequence obtained at www. addgene.org/browse/sequence/38376/ on 18 NOV 2021; see alignment provided as NPL with prior Office action). Rayssac taught the use of a constitutive CMV promoter (Figure 1 legend) and vectors comprising SV40 poly(A) sequences in the 3’ UTR (see supplemental materials and methods at: www.sciencedirect.com/science/article/pii/ S1525001616308164?via%3Dihu b#ecomp10). Although the SV40 poly A, was not specified as the late or early polyA signal of SV40, it has been long known in the art that the SV40 late polyA results in more efficient mRNA expression, see for instance, Carswell S, et al. (Mol Cell Biol. 1989 Oct;9(10):4248-58; Prior Art Made of Record; cited in prior action), and is likely preferred in most vector constructs when not specified otherwise). MORIN teaches the use of promoters including constitutive and inducible promoters [333], [577], [588]. 
In regard to the limitations of claims 229-230, Rayssac taught that more efficient long-term expression was consistent with data demonstrating that vectors comprising an IRESs allowed expression of a stable ratio of the two molecules of interest and that the FGF1 IRES, at least in an adeno-associated virus (AAV) vector context, allowed optimal vector expression (p. 2016 ¶2-3). Rayssac also taught that proteins co-expressed from bicistronic vectors function cooperatively in biologically relevant activities (p. 2012 ¶3 and following) and suggests that such IRES vectors may be used to co-express more than two genes to further enhance or improve therapeutic outcomes (p. 2017 ¶2). 
In regard to the limitations of claims 230, ELLISON taught the use of AAV vectors [0083].
In regard to the limitations of claim 236, Rabbani taught a human adenovirus vector comprising the fused human TGFβ1 type II receptor (TβR-II)-IgG1 Fc gene, i.e. a vector encoding a human sTGFβR2-IgFc fusion protein wherein the Fc is an IgG1 subtype (p. 565 ¶1-4). And ELLISON taught FGF21-Fc fusion proteins ([008],[009],[117], claims 15 and 28) and sequences encoding variations of FGF21-Fc fusions including an embodiment comprising IgG4 ([0090], [0117], [0119],[0120], p. 54 ln 1).
MORIN–ELLISON–Pohlers–Russo–Rabbani–Rayssac–Choi–Yero
Claims 221 and 226-228 are rejected under 35 U.S.C. 103 as being unpatentable over MORIN (WO2016065326A2; publ. 28 April 2016; cited in prior action), ELLISON (US20140213512A1; publ. 31 July 2014; cited in IDS: 19 November 2018 and prior action), Pohlers (Pohlers D, et al. Biochimica et Biophysica Acta (BBA)-Molecular Basis of Disease. 2009 Aug 1;1792(8):746-56), Russo (Russo LM, et al. Diabetes. 2007 Feb 1;56(2):380-8), Rabbani (Rabbani ZN, et al. Journal of Radiation Oncology Biology Physics; 2003 Oct 1; 57(2):563-72; cited in prior action), and Rayssac (Rayssac A, et al. Molecular Therapy. 2009 Dec 1;17(12):2010-9; cited in prior action), herein MORIN–ELLISON–Pohlers–Russo–Rabbani–Rayssac, as applied to claims 221 and 226-227 above, and further in view of Choi (Choi JH, et al. Molecular Brain. 2014 Dec;7(1):1-0; cited in instant specification p. 32 final paragraph), and Yero (Yero CD, et al. Vaccine. 2005 Jan 4;23(7):932-9).
Before the EFD of the application, MORIN–ELLISON–Pohlers–Russo–Rabbani–Rayssac would have rendered obvious to one of ordinary skill in the art, the method of claim 221 as presented above, wherein, in regard to claim 226 and 227, Rabbani taught a construct comprising a truncated SV40 late poly A as described above, however Rabbani’s truncated SV40 poly A shares only 68nts with instant SEQ ID NO: 114 (see alignment provided as NPL with prior Office action). Thus, MORIN–ELLISON–Pohlers–Russo–Rabbani–Rayssac did not teach a construct wherein the SV40 late poly (A) comprises a truncated SEQ ID NO:114.
In regard to claim 228 and a truncated SV40 poly(A) the instant specification discloses that Choi teaches such a construct (see specification p. 32 final ¶ “PMCID:PMC3975461”). Choi, is relevant prior art and in fact teaches use of a truncated SV40 late poly A in AAV vector constructs and provides a rationale for using such a construct in that the truncated SV40 late poly A provides efficient expression of the transgene of interest and reduces the size of the regulatory elements in the AAV vector (e.g. CW3L; Fig. 2; and p. 6 ¶2), thus obtaining two quintessential goals of vector construction in gene therapy (p. 1 ¶2; p. 2 ¶2; p. 5 ¶3; p. 6 ¶2; p. 8 ¶1). 
Furthermore the CW3L SV40 late poly A of Choi is truncated in comparison to the SV40 late poly A sequence disclosed in GenBank accession #MQ142593.1 (length 198 nt) as CW3L is only 135nts.  In regard to claim 228 and SEQ ID NO: 114 this sequence was known in the prior art as an SV40 late poly A sequence as well (for example, see IFW sequence search file 20211021_163136_us-16-302-865-114.align150.rge, Result 7: Accession# EU044918; Yero CD, et al. 2005; Fig. 1; cited in prior Office action). And, as shown by Rabbani and Choi, an artisan of ordinary skill in the art would have the means to truncate the sequence and evaluate the efficiency of such constructs and would be motivated in doing so as Choi directly taught and demonstrated such motivation in regard to increasing available vector capacity for transgenes by decreasing the size of regulatory elements.
Thus, it would have been obvious to one of ordinary skill in the art, before the EFD of the application, to substitute the SV40 (late) poly A (or even a different poly A, as demonstrated by Choi) of, for example, Rabbani with the SV40 late poly A of Choi (or a truncation of a poly A of SEQ ID NO: 114), and a practitioner would have a reasonable expectation of success in doing so as Choi demonstrated generation of truncated SV40 late poly As with efficient regulatory capacity for AAV vector constructs. Thus the invention of claim 228 would have been obvious before the EFD of the application to one of ordinary skill in the art in view of the combined teachings of MORIN, ELLISON, Pohlers, Russo, Rabbani, Rayssac, Choi, and Yero. 
MORIN–ELLISON–Pohlers–Russo–Rabbani–Rayssac–Chira
Claims 221 and 230-231 are rejected under 35 U.S.C. 103 as being unpatentable over MORIN (WO2016065326A2; publ. 28 April 2016; cited in prior action), ELLISON (US20140213512A1; publ. 31 July 2014; cited in IDS: 19 November 2018 and prior action), Pohlers (Pohlers D, et al. Biochimica et Biophysica Acta (BBA)-Molecular Basis of Disease. 2009 Aug 1;1792(8):746-56), Russo (Russo LM, et al. Diabetes. 2007 Feb 1;56(2):380-8), Rabbani (Rabbani ZN, et al. Journal of Radiation Oncology Biology Physics; 2003 Oct 1; 57(2):563-72; cited in prior action), and Rayssac (Rayssac A, et al. Molecular Therapy. 2009 Dec 1;17(12):2010-9; cited in prior action), herein MORIN–ELLISON–Pohlers–Russo–Rabbani–Rayssac, as applied to claims 221 and 230 above, and further in view of Chira (Chira S, et al. Oncotarget. 2015 Oct 13;6(31):30675-703. doi: 10.18632/oncotarget.5169. PMID: 26362400; PMCID: PMC4741561; cited in prior Office action). 
Before the EFD of the application, MORIN–ELLISON–Pohlers–Russo–Rabbani–Rayssac would have rendered obvious to one of ordinary skill in the art, the method of claim 221 as presented above, wherein, in regard to claim 230, Rayssac and ELLISON taught the use of AAV vectors (See Rayssac p. 2016 ¶3 and internal reference #10. Delluc-Clavières, A, Le Bec, C, Van den Berghe, L, Conte, C, Allo, V, Danos, O et al. (2008); and ELLISON [0083]). Neither Rayssac nor ELLISON taught specific AAV vector serotypes.
In regard to AAV vector serotypes and claim 231, Chira explicitly taught a wide range of potential viral vectors utilized in gene therapy prior to the effective filing date (EFD) of the application including the use of AAV2, AAV3, and AAV5 vectors (Fig. 3; p. 30682 ¶4; and p. 30685 ¶2).
	Thus, before the EFD of the application it would have been obvious to one of ordinary skill in the art to use a specific AAV serotype vector as disclosed by Chira for the generically recited AAV vectors taught by Rayssac or ELLISON. A practitioner would have had a reasonable expectation of success in doing so because Chira disclosed AAV2, AAV3, AAV5 and other AAV serotypes as known vectors for use in gene therapy applications. Thus, the invention of claim 231 would have been obvious to one of ordinary skill in the art, before the EFD of the application, in view of the prior art teachings.
MORIN–ELLISON–Pohlers–Russo–Rabbani–Rayssac–KYOSHIO-MOORE–
Borkham-Kamphorst–Prud’homme
Claims 221 and 232–235 are rejected under 35 U.S.C. 103 as being unpatentable over MORIN (WO2016065326A2; publ. 28 April 2016; cited in prior action), ELLISON (US20140213512A1; publ. 31 July 2014; cited in IDS: 19 November 2018 and prior action), Pohlers (Pohlers D, et al. Biochimica et Biophysica Acta (BBA)-Molecular Basis of Disease. 2009 Aug 1;1792(8):746-56), Russo (Russo LM, et al. Diabetes. 2007 Feb 1;56(2):380-8), Rabbani (Rabbani ZN, et al. Journal of Radiation Oncology Biology Physics; 2003 Oct 1; 57(2):563-72; cited in prior action), and Rayssac (Rayssac A, et al. Molecular Therapy. 2009 Dec 1;17(12):2010-9; cited in prior action), herein MORIN–ELLISON–Pohlers–Russo–Rabbani–Rayssac, as applied to claims 221 above, and further in view of KYOSTIO-MOORE (WO2008157367A1; published 24 DEC 2008), Borkham-Kamphorst  (Borkham-Kamphorst E, et al. 2004 Jun;84(6):766-77) and Prud’homme (Prud'homme GJ, et al. Current Gene Therapy. 2006 Apr 1;6(2):243-73).
Before the EFD of the application, MORIN–ELLISON–Pohlers–Russo–Rabbani–Rayssac would have rendered obvious to one of ordinary skill in the art, the method of claim 221 as presented above.
In regard to SEQ ID NO:s 5 (claims 234–235) and 8 (claims 232–234):
The specification discloses SEQ ID NO: 8 as a canine sTGFβR2 (p. 77). The specification indicates that a related sequence, SEQ ID NO: 120 (96 nts), encodes a dog secretory signal (SS), which when translated consists of the amino acid (AA) sequence: MHSQGRGCNNTKQNKTSGL RPAAEKNISQSGV, residues 1-32 of SEQ ID NO: 8 comprising an apparent dog TGFβR2 SS. Thus, Residues 33-159 of SEQ ID NO: 8 (claims 232–233) comprise the soluble extracellular domain of TGFβR2 without the secretory signal. This is rendered obvious in view of SEQ ID NO: 5 (a nucleotide sequence encoding a Canis species sTGFβR2 gene with a mouse/human secretion signal). The specification indicates that SEQ ID NO: 121 (69 nts) encodes a human/mouse secretory signal (Hu/Ms SS), which when translated consists of the amino acid (AA) sequence: MGRGLLRGLWPLHIVLWTRIAST. This AA sequences shares 100% identity with the translation of nucleotide sequence SEQ ID NO: 5 at the N-terminus. 
The AA translation of nucleotide sequence SEQ ID NO: 5 and the AA sequence of SEQ ID NO: 8 share 100% identity in the portion of the canine sTGFβR2 extracellular domain free of the differing signal sequences, that is residues 33-159 of SEQ ID NO: 8, recited in claims 232–233.
Before the EFD of the application, KYOSTIO-MOORE (WO2008157367A1) taught a dog TGFβR2 fusion protein (SEQ ID NO: 4) that comprises the extracellular soluble domain of TGFβR2, specifically AA residues 10-136 that shares 100% identity with residues 33-159 of SEQ ID NO: 8 (claims 232–233). See sequence search result in IFW file 20211117_100320_us-16-302-865-8.align150.rag; Result 2; 18 NOV 2021 and alignments provided as NPLs with the prior Office action.
KYOSTIO-MOORE did not disclose the nucleotide sequence corresponding to the canine TGFβR2 AA.
Before the EFD of the application, Borkham-Kamphorst taught the human TGFβR2 SS encoded by SEQ ID NO: 5 nucleotide positions 1-69, that is the Hu/Ms SS: MGRGLLRGLWPLH IVLWTRIAST* (p. 769¶5).  Borkham-Kamphorst taught that cleavage of the SS occurs at the C-terminal cite of the signal peptide (designated by the *; p. 769¶5). Furthermore, Borkham-Kamphorst taught that the Hu/Ms SS is efficient in secretion of the sTGFβR2 (p. 767¶1; p. 768¶4), an observation supported by all other prior art (cited above and in prior Office action) that refers to the therapeutic effects of expression vectors expressing a sTGFβR2.
Before the EFD of the application, Prud’homme taught that signal sequences can be interchanged to improve in vivo secretion of soluble growth factors and that Hu SS provided improved secretion over signal sequences from other species (p. 246 ¶2-3). Thus, in view of Borkham-Kamphorst and Prud’homme it would have been obvious to one of ordinary skill in the art to substitute the Hu/Ms SS for an endogenous canine secretory signal sequence. It would be obvious to one of ordinary skill in the art as to which sequence to swap because Prud’homme taught that the Hu SS could improve in vivo secretion of the soluble therapeutic protein, indicating that the SS domain was well defined, and because Borkham-Kamphorst indicated the SS cleavage site. However, as described herein and in the prior Office action, it is not clear that SEQ ID NO: 5 requires a substitution of a Hu/Ms SS as it may rely on inherent properties of a dog/canine TGFβR2.
In regard to inherency of a canine TGFβR2 sequence and SEQ ID NO: 5 positions 1-69; encoding the AA sequence identified as the Hu/Ms SS (see for example, specification p. 76 SEQ ID NO: 5; and p. 68-70 SEQ ID NO: 121 and 122). BLAST searches of the nucleotide sequence (provided as SEQ ID NO: 121 in the specification) returned numerous hits with published sequences for both mouse and dog (Canis lupus) TGFβR2. 
BLAST of SEQ ID NO: 121 

    PNG
    media_image3.png
    709
    1493
    media_image3.png
    Greyscale

Opening the link to the Canis lupus hit above provides the following alignment:

    PNG
    media_image4.png
    383
    1083
    media_image4.png
    Greyscale

Furthermore, a search for the encoded peptide sequence provided the following match:
BLASTX of SEQ ID NO: 121; Canis lupus; 95%-100%

    PNG
    media_image5.png
    265
    1576
    media_image5.png
    Greyscale

In addition, GeneBank searches (TGFβR2 and “transforming growth factor beta receptor II”) provided the following examples of AA sequences: where the highlighted and underlined  MGRGLLRGLWPLHIVLWTRIAST is 100% identical to the AA translation of SEQ ID NO: 5 nucleotides 1-69 (the disclosed Hu/Ms SS); ^ indicates the signal sequence cleavage site identified by Borkham-Kamphorst in regard to the sTGFβR2 Hu SS; and the shared amino acid sequences across all reported dog TGFβR2 ectodomain sequences are shaded in light grey.
Canis species in GeneBank
XM_038432085.1    MGRGLLRGLWPLHIVLWTRIAST^IPPQVLKSVNNDMMVTDS…
XM_038432086.1    MMCHVTPSYAERSCPCSLPLVNDFL-----------VNNDMMVTDS…
XM_038457142.1    MGRGLLRGLWPLHIVLWTRIAST^IPPQVLKSVNNDMMVTDS…
XM_025461082.2    MGRGLLRGLWPLHIVLWTRIAST^IPPQVLKSVNNDMMVTDS…
LC600803.1/Sq121  MGRGLLRGLWPLHIVLWTRIAST^IPPQVLKSVNNDMMVTDS…
NC_051827.1; X1     MGRGLLRGLWPLHIVLWTRIASTI^PPQVLKSVNNDMMVTDS…
NC_051827.1; X2     MMCHVTPSYAERSCPCSLPLVNDFL-----------VNNDMMVTDS…
KYOSTIO-MOORE’s dog TGFβR2 prior art for comparison
WO2008157367A1 (SEQ ID NO: 4)		   …….QDSTNMLGVNNDMMVTDS…
Human Isoform 1 in GeneBank
Hu/NG_007490.1    MGRGLLRGLWPLHIVLWTRIAST^IPPH/ ..  /HINNDM I VTDN…
	As described in the prior Office action, the most revealing aspect of the analyses is that the inherent endogenous signal sequence for canine/dog TGFβR2 isoform X1 (or variant 1) is identical to the disclosed Hu/Ms SS. GeneBank NG_007490.1, Human isoform 1 sequence of TGFβR2 provided above, indicates that applicant’s Hu/Ms SS is identical as disclosed to Human isoform 1 TGFβR2 SS, but it is also identical to the majority of currently published canine/dog TGFβR2 SSs. Furthermore, the current record indicates that the canine sequences (all isoforms/variants) share 100% identity, or near 100% identity beginning at the sequences indicated in the shaded grey above. Furthermore this consensus sequence among the canine variants is also where the conserved alignment between the Hu TGFβR2 and canine/dog TGFβR2 sequences resumes downstream of the SS. (See the alignment provided below.) This canine sequence, NNDDMMVTS corresponds to the translated AA sequence of SEQ ID NO: 5 beginning at nucleotide position 70, just 3’ to the signal sequence at positions 1-69. 
	In regard to the remainder of nucleotide sequence of SEQ ID NO: 5, KYOSTIO-MOORE indicates that the inherent nucleotide sequence of canine/dog TGFβR2 from positions 70-451, corresponding to the conserved sequence across species, was known and/or available to one of ordinary skill in the art. And this region, as indicated above for SEQ ID NO: 8, is a 100% match to KYOSTIO-MOORE’s SEQ ID NO: 4. The only sequence remaining in SEQ ID NO: 5 is the 3’ nucleotides, positions 452-471, 21 nucleotides encoding 7, C-terminal, AAs: LLLVIFQ. This sequence (highlighted below) is also conserved between the Hu and canine/dog TGFβR2 sequences.
Alignment of dog/canine TGFβR2 (top) and human (bottom). Signal sequence highlighted at residues 1-23; conserved sequence resumes at NNDM residues, also highlighted.

    PNG
    media_image6.png
    771
    599
    media_image6.png
    Greyscale

The residues at 160-166 in the human TGFβR2 demark the beginning of the transmembrane domain of TGFβR2 as described by Zhu (Zhu HJ, et al. Journal of Biological Chemistry. 1999 Oct 8;274(41):29220-7; p. 29221 final ¶ and Fig. 1). As the present invention is directed to sTGFβR2 , it is unlikely that these residues are present in the final constructs. As claims 234–235 allow for variability in the identity of the claimed structures and the exact sequence of SEQ ID NO: 5, one of ordinary skill in the art would find it obvious to provide a canine sTGFRB2 that shared the signal sequence of human because the SS inherently present in the human sTGFRB2 constructs has been demonstrated to result in function sTGFβR2  as described in the prior art. That this sequence is also inherently present in the majority of canine/dog TGFβR2 reported sequences suggest that a practitioner would have reasonable success in utilizing this SS. Because the conserved ectodomain sequences shared among canine/dog sequences and human ectodomain sequence begin at residues NNDM and terminate, at residues NNPD of the canine/dog sequence as reported by KYOSTIO-MOORE in their functional TGFβR2 ectodomain fusion protein, it would have been obvious to one of ordinary skill in the art to generate the nucleotide sequence of SEQ ID NO: 5 from positions 1-451. 
The differences between the majority of canine/dog endogenous sequence, the inherent property of the canine/dog TGFβR2 and SEQ ID NO: 5 occur at the 3’ terminal 21 nucleotides and at the intervening sequence between the SS cleavage site and the conserved TGFβR2 ectodomain downstream of the SS—a region that spans 8 AA and 24 nucleotides. Allowing for the differences of these 49 nucleotides in a sequence of 471 nucleotides in length (SEQ ID NO: 5) would allow for a difference of 10.4%, or would result in 89.6 identity (claim 219). In regard to the limitation of claim 235, the difference within positions 70-471 in an inherent canine sTGFβR2 sequence providing the ectodomain AA sequence for KYOSTIO-MOORE and that of SEQ ID NO: 5 would entail only the 3’ terminal 21 nucleotides (encoding the transmembrane portion of TGFβR2), resulting in a 5.2% difference; this would result in 94.8% identity. 94.8% identity is at least 90% identity.
Furthermore, there is no indication that SEQ ID NO: 5 has been modified in regard to the cited nucleotide positions comprising the conserved SS and conserved ectodomain of TGFβR2 and the nucleotide sequences endogenous to the canine TGFβR2 sequences (see NPL of alignment provided with the prior Office action).
Thus, the invention of claims 232–235 would have been obvious to one of ordinary skill in the art before the EFD of the application in view of the combined teachings of MORIN, ELLISON, Pohlers, Russo, Rabbani, Rayssac, KYOSHIO-MOORE, Borkham-Kamphorst, and Prud’homme as described above. And a practitioner would have a reasonable expectation of success because these sequences are inherent to the canine TGFβR2 sequence and conserved across species. A practitioner would also have a reasonable expectation of success because the shared SS between human and canine/dog TGFβR2 sequences would be expected to function as demonstrated in the prior art utilizing a human sTGFβR2  and because the cleavage site for that peptide would be reasonably expected to be the same cleavage site as for the claimed sTGFβR2. A practitioner would therefore have a reasonable expectation in successfully generating a canine sTGFβR2  that maintained its secreted and therapeutic phenotype.
MORIN–ELLISON–Pohlers–Russo–Rabbani–Rayssac–GUO–STEINBERG–SUNG
Claims 221 and 236-237 are rejected under 35 U.S.C. 103 as being unpatentable over MORIN (WO2016065326A2; publ. 28 April 2016; cited in prior action), ELLISON (US20140213512A1; publ. 31 July 2014; cited in IDS: 19 November 2018 and prior action), Pohlers (Pohlers D, et al. Biochimica et Biophysica Acta (BBA)-Molecular Basis of Disease. 2009 Aug 1;1792(8):746-56), Russo (Russo LM, et al. Diabetes. 2007 Feb 1;56(2):380-8), Rabbani (Rabbani ZN, et al. Journal of Radiation Oncology Biology Physics; 2003 Oct 1; 57(2):563-72; cited in prior action), and Rayssac (Rayssac A, et al. Molecular Therapy. 2009 Dec 1;17(12):2010-9; cited in prior action), herein MORIN–ELLISON–Pohlers–Russo–Rabbani–Rayssac, as applied to claims 221 and 236 above, and further in view of GUO (CN103665166-A, publ. 26-MAR-2014), STEINBERG (US20130315996A1; filed 18 NOV 2011; published 28 NOV 2013), and SUNG (US20170189476A1; filed 26 MAY 2015).
Before the EFD of the application, MORIN–ELLISON–Pohlers–Russo–Rabbani–Rayssac would have rendered obvious to one of ordinary skill in the art, the method of claim 221 as presented above wherein the sTGFβR2 or FGF21 protein is a fusion protein comprising an lgFc domain selected from IgG1 (Rabbani) or IgG4 (ELLISON) Fc. ELLISON taught that the Fc (IgG constant region) was known as a half-life extending moiety, that could improve the in vivo or in vitro activity of FGF21 over native FGF21 [0090].
In regard to claim 237, wherein the lgFc domain comprises at least 90% sequence identity to the amino acid sequence set forth in SEQ ID NO: 11 or 13, i.e. amino acid sequences of an IgFc domain of dog (Canis lupus familiaris) or mouse (Mus musculus), respectively (as per instant specification pp. 77-8), Rabbani taught a viral vector comprising a nucleic acid sequence encoding a human sTGFβR2-IgFc polypeptide. Rabbani thus exemplified prior art knowledge of a nucleotide sequence for a human IgFc gene and its encoded polypeptide and the fusion of IgFc domains to sTGFβR2 polypeptides in general. And ELLISON taught human FGF21 variants fused to a human IgG Fc sequence(s) and that such fusions can be accomplished using known molecular biological methods. ELLISON also taught knowledge of the benefits of such fusion polypeptides (ELLISON ) as knowledge and motivation for one of ordinary skill in the art.
In regard to claim 209, neither Rabbani nor ELLISON teaches compositions or methods employing a dog or mouse IgFc amino acid sequence. 
However, the Canis lupus familiaris and Mus musculus IgFc nucleotide sequences and thus the corresponding amino acid sequences were known and taught by the prior art before the EFD of the instant application.
In regard to SEQ ID NO: 11, GUO (CN103665166-A; sequence search results in IFW, 14 MAY 2021; 20210513_133658_us-16-302-865-11.rag; RESULT 1) teaches expression vectors comprising an IFN-IgFc fusion protein comprising the immunoglobulin G (IgG) Fc region polypeptide of Canis lupus familiaris that share 100% identity—which is at least 90% sequence identity—to instant SEQ ID NO: 11 (SEQ ID NO: 4, claim 4). 
In regard to instant SEQ ID NO: 13, a murine IgG2a Fc domain for use in protein fusion constructs was known and taught in the prior art; see, for example, STEINBERG (US20130315996A1) discloses SEQ ID NO 53; LENGTH: 232, (Result 1 file 20211117_100320_us-16-302-865-13.align150.rapbm); an Mus musculus Fc-domain as part of a fusion protein construct ([0125] and Fig. 9, [0166]) that shares 100% identity with instant SEQ ID NO: 13. And SUNG (US20170189476A1) discloses SEQ ID NO: 2; LENGTH 243, i.e. variant Fc region of mouse IgG2a used in a fusion protein construct to obtain an expression vector for production of a recombinant protein [0157], that shares 100% identity with instant SEQ ID NO: 13; (Result 5 in file 20211117_100320_us-16-302-865-13.align150.rapbm).
Thus, before the time of filing the instant application, it would have been prima facie obvious to one of ordinary skill in the art to substitute the IgG-Fc element of Rabbani or ELLISON with the known nucleotide sequence element taught by GUO (for canine IgG-Fc) or with those disclosed by STEINBERG or SUNG (for mouse IgFc) for generating viral vector constructs encoding a canine and or mouse Fc in either a sTGFβR2-Fc or FGF21-Fc fusion polypeptide, and a practitioner would have a reasonable expectation of success in doing so as the elements would have the same Fc-fusion peptide structure and function(s) as taught in the art, such as for stabilizing the pharmacological half-life of the fusion polypeptide (see GUO, Summary of the Invention, ¶1).  
Thus, the inventions of claims 236-237 would have been obvious to one of ordinary skill in the art before the EFD of the application in view of the combined teachings of MORIN, ELLISON, Pohlers, Russo, Rabbani, Rayssac, GUO, STEINBERG, and SUNG. A practitioner would have had a reasonable expectation of success in substituting a canine and/or murine Fc for a human Fc with predictable and expected results because the components, sequences, and methodologies for such substitutions were known in the art before the EFD of the application as demonstrated by the prior art teachings.
Response to Arguments
Applicant’s arguments filed on 10 MAY 2022 directed to secondary considerations were fully considered but not found persuasive, because MORIN, taken alone, teaches treatment of all of the recited disorders by administration of FGF21 alone or by administration of FGF21 in possible combinations with other mediators of diabetes and/or obesity and/or any other disease mediated by FGF21 [565] and also teaches treatments in combination with known TGFβ inhibitors such as DPP4 (Lenski, 2011; Prior Art Made of Record). Furthermore, according to the instant disclosure there is evidence against Applicant’s secondary considerations, as there appears to be little to no difference in therapeutic administration of FGF21 treatment versus FGF21 + sTGFβR2 combination treatment (see, Figure 18/Example 4: no apparent difference between FGF21 and FGF21 + sTGFβR2 and Figure 19/Example 7: no statistical difference between FGF21 and FGF21 + sTGFβR2).
Furthermore, Gimeno (Prior Art Made of Record; cited in prior Office action) taught that therapies for diabetes or obesity produce modest efficacy and are usually used in combination with agents targeting cardiovascular risk factors and that pharmacological doses of FGF21 produce anti-diabetic, lipid-lowering, and weight-reducing effects in rodents (Abstract).
Prior Art Made of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lenski (Lenski, M, et al. Journal of Molecular and Cellular Cardiology. 2011 Dec 1;51(6):906-18) is directed to the effects of TGFβ inhibitor, DPP-4, on cardiac metabolism and function in mice (whole document).
Carswell S, et al. (Mol Cell Biol. 1989 Oct;9(10):4248-58; Prior Art Made of Record; cited in prior action) is directed to utilization of the simian virus 40 late polyadenylation site (Title).
Kumar (Kumar R, et al. Vet World. 2015 Feb;8(2):147-55. Epub 2015 Feb 10; cited in prior action) disclosed Ad vector components.
Gimeno (Gimeno RE, et al. Trends in Endocrinology & Metabolism; 2014 Jun 1;25(6):303-11; cited in Non-Final Office action mailed on 12 MAY 2021) taught that FGF21 is a circulating protein with pleiotropic metabolic actions which at pharmacological doses produces anti-diabetic, lipid-lowering, and weight-reducing effects in rodents (Abstract). Gimeno also taught that available therapies for diabetes or obesity produce modest efficacy and are usually used in combination with agents targeting cardiovascular risk factors (Abstract). Gimeno suggested that diabetic or metabolic disorders could be treated with combination of FGF21 and agents targeting cardiovascular risk factors (Abstract).
Conclusion
Claims 221-237 are rejected. No claims allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANJEANETTE ROBERTS whose telephone number is (571)272-0546.  The examiner can normally be reached between 8:00A - 5:00P EDT/EST (Flex) M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANJEANETTE ROBERTS/Examiner, Art Unit 1633                                                                                                                                                                                                                                                                                                                                                   
/KEVIN K HILL/Primary Examiner, Art Unit 1633